[Cite as State v. Lime, 2014-Ohio-2647.]




                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100515


                                      STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                           MARK LIME
                                                       DEFENDANT-APPELLANT


                                    JUDGMENT:
                              REVERSED AND REMANDED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CR-12-567359

               BEFORE:          Blackmon, J., Boyle, A.J., and S. Gallagher, J.

              RELEASED AND JOURNALIZED:                     June 19, 2014
                               2
ATTORNEY FOR APPELLANT

David L. Doughten
David L. Doughten Co. L.P.A.
4403 St. Clair Avenue
Cleveland, Ohio 44103


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: T. Allan Regas
Matthew E. Meyer
Assistant County Prosecutors
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




PATRICIA ANN BLACKMON, J.:
                                           3
       {¶1} Appellant Mark Lime appeals his sentence and assigns the following error

for our review:

       The trial court erred by sentencing the appellant to serve consecutive
       sentences without submitting adequate reasons in support pursuant to R.C.
       2929.14(C).

       {¶2} Having reviewed the record and pertinent law, we reverse and remand for

the trial court to resentence Lime as to the consecutive sentence. The apposite facts

follow.

                                           Facts

       {¶3} On September 28, 2012, the Cuyahoga County Grand Jury indicted Lime in

a multi-count indictment for one count of theft in office, one count of theft, 36 counts for

tampering with records, and 36 counts of unauthorized use of property/computer system.

The charges arose from his stealing money from the reparation fees paid by bail

bondsmen when he was the supervisor of the Cuyahoga County Clerk of Courts Criminal

Division. From 2004 until he was caught in 2011, he had stolen $8,765.

       {¶4} On July 25, 2013, Lime pled guilty to one count of theft in office, 18 counts

of tampering with records, and 18 counts of unauthorized use of a computer. It was

agreed that the tampering with evidence counts and the unauthorized use of a computer

counts were allied offenses and would merge. The remaining counts were nolled.

       {¶5} The trial court sentenced Lime to 30 months for count one, theft in office,

and 30 months for count three, tampering with records, to be served consecutively to each
                                           4
other. The court also sentenced Lime to nine months on the remaining 17 counts of

tampering with records to be served concurrently with the counts one and three.

Therefore, Lime received a total sentence of five years in prison. The trial court ordered

Lime to pay restitution in the sum of $8,765 and imposed a fine of $5,000 to be paid into

the Victims of Crime Assistance Fund.

                                  Consecutive Sentence

       {¶6} In his sole assigned error, Lime argues that the trial court failed to make the

requisite findings pursuant to R.C. 2929.14(C) in ordering count three to be served

consecutively to count one.

       {¶7} Appellate courts review consecutive sentences using the standard set forth

in R.C. 2953.08. State v. Venes, 2013-Ohio-1891, 992 N.E.2d 453, ¶ 10 (8th Dist.).

R.C. 2953.08(G)(2) provides two grounds for an appellate court to overturn the

imposition of consecutive sentences: (1) the appellate court, on its review, clearly and

convincingly finds that “the record does not support the sentencing court’s findings”

under R.C. 2929.14(C)(4), or (2) the sentence is “otherwise contrary to law.” Id. at ¶ 11.

       {¶8} R.C. 2929.14(C)(4) requires a trial court to make three separate and distinct

findings before imposing consecutive sentences. The statute requires the court to find

(1) “that the consecutive service is necessary to protect the public from future crime or to

punish the offender[,]” (2) “that consecutive sentences are not disproportionate to the
                                           5
seriousness of the offender’s conduct and to the danger the offender poses to the public,”

and (3) that any of the following apply:

        (a) The offender committed one or more of the multiple offenses while the
        offender was awaiting trial or sentencing, was under a sanction imposed
        pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or
        was under postrelease control for a prior offense.

        (b) At least two of the multiple offenses were committed as part of one or
        more courses of conduct, and the harm caused by two or more of the
        multiple offenses so committed was so great or unusual that no single
        prison term for any of the offenses committed as part of any of the courses
        of conduct adequately reflects the seriousness of the offender’s conduct.

        (c) The offender’s history of criminal conduct demonstrates that

        consecutive sentences are necessary to protect the public from future crime

        by the offender.

        {¶9} Compliance with this statute “requires separate and distinct findings in

addition to any findings relating to purposes and goals of criminal sentencing.” Venes at ¶

17. “By stating the findings on the record, the reviewing court will not have to guess as

to the trial court’s thought process or impose its own. This helps the reviewing court to

understand whether the trial court made the appropriate analysis.” State v. Davis, 8th

Dist. Cuyahoga Nos. 97689, 97691, and 97692, 2012-Ohio-3951, ¶ 16 (Blackmon, J.,

concurring). The failure to make these findings is contrary to law. Venes at

¶ 12.

        {¶10} Review of the sentencing transcript shows that prior to sentencing Lime, the

trial court discussed Lime’s lack of integrity and honesty by virtue of the fact he created
                                          6
the scheme to steal the money, the lengthy period of time over which the thefts occurred,

and how the general corruption in the county has harmed the county. The trial court then

stated as follows:

       Great harm. So great that I agree with the State. That no single prison
       term would demean— would be enough because it would demean the
       seriousness of your crime. Especially seven years minimum, every
       weekend.

       As I read some of these reports, I believe you even forbade other people
       from handling these payments. Even if you were busy, the bondsmen had
       to wait for you to be available to handle this.

       You created the policies and the practices which aided you in your scheme
       and also made it very difficult, if not impossible in some cases, for the
       county to actually find all of your thefts.

       So, this court is going to impose consecutive sentences based on those
       findings, and this court is going to impose a maximum term — no, the
       court will impose 30 months on theft in office, Count 1. * * *
       And I am going to impose 30 months on Count 3. That will run
       consecutive to Count 1.

Tr. 51-52.

       {¶11} Based on the above, the trial court plausibly only made the third finding by

stating the harm was so great it would demean the seriousness of his crimes. The court

failed to make the first and second findings under R.C. 2929.14(C)(4). The court said

nothing about whether “the consecutive service is necessary to protect the public from

future crime or to punish the offender[,]” and (2) “that consecutive sentences are not

disproportionate to the seriousness of the offender’s conduct and to the danger the

offender poses to the public.” We find that because the court failed to comply with R.C.
                                           7
2929.14(C)(4), its imposition of consecutive sentences is contrary to law. Accordingly,

we remand the matter for the trial court to resentence Lime regarding the consecutive

portion of his sentence. Lime’s sole assigned error is sustained.

      {¶12} Judgment reversed and remanded for resentencing.

      It is ordered that appellant recover of appellee his costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the Cuyahoga Court of Common

Pleas to carry this judgment into execution.       Case remanded to the trial court for

execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



PATRICIA ANN BLACKMON, JUDGE

MARY J. BOYLE, A.J., and
SEAN C. GALLAGHER, J., CONCUR